Citation Nr: 0628990	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-43 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional and Insurance 
Center (ROIC) 
in Philadelphia, Pennsylvania

THE ISSUE

1.  Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $4,208.00 calculated 
from April 1, 1998, to March 31, 1999.

2.  Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $4,545.00 calculated 
from April 1, 1999, to March 31, 2000.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had unverified active military service from July 
1943 to October 1945 and from October 1951 to October 1957.  
The veteran is deceased and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision by the Committee on Waivers 
and Compromises (COWC) of the RO in Philadelphia, 
Pennsylvania, which denied a claim for waiver of recovery of 
an overpayment of death pension benefits in an original debt 
amount of $4,208.00 and a first debt increase of $4,545.00 
based on a finding that the appellant had not timely filed 
her claims for waiver of overpayment with VA.  [The COWC did 
waive the debt on two other claims that were timely filed.]


FINDINGS OF FACT

1.  By letter dated in July 2001, VA requested the appellant 
to verify the accuracy of previously unreported income for 
the 1998 tax year.  She did not respond.  In a September 2001 
letter, VA informed the appellant of the proposal to reduce 
her award, based on the receipt of unearned income.  By a 
January 2002 letter, the VA Debt Management Center notified 
the appellant that she was charged with an overpayment of 
death pension benefits in an original debt of $4,208.00 
created from April 1, 1998, to March 31, 1999; and she was 
then told of her right to request a waiver of the overpayment 
within 180 days.

2.  The appellant's request for waiver was not received by VA 
until more than 180 days after January 2002 notification of 
the overpayment. 

3.  By a January 2003 letter, the VA Debt Management Center 
notified the appellant that she was charged with an 
overpayment of death pension benefits debt increase of 
$4,545.00 created from April 1, 1999, to March 31, 2000; and 
she was then told of her right to request a waiver of the 
overpayment within 180 days.

4.  The appellant's request for waiver was not received by VA 
until more than 180 days after January 2003 notification of 
the overpayment. 


CONCLUSION OF LAW

1.  The appellant's claim for waiver of recovery of a 
$4,208.00 death pension overpayment calculated from April 1, 
1998 to March 31, 1999, was not timely filed.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2005).

2.  The appellant's claim for waiver of recovery of a 
$4,545.00 death pension overpayment calculated from April 1, 
1999 to March 31, 2000, was not timely filed.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), is not applicable to cases 
involving waiver of indebtedness.  Barger v. Principi, 16 
Vet. App. 132 (2002).

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.   
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The Board notes that a request for waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness by VA to the 
debtor.  The 180 day period may be extended if the individual 
requesting waiver demonstrates that as a result of error 
either by VA, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
of the COWC shall direct that the 180 day period be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b).

The Board notes that where, as in the present case, VA mails 
a notice, there is a presumption of the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

By letter dated in July 2001, VA requested the appellant to 
verify the accuracy of previously unreported insurance income 
for the 1998 tax year.  In a letter received at the RO in 
August 2001, the appellant denied receipt of any insurance 
income.  By a letter to the appellant dated in September 
2001, the RO in San Juan, Puerto Rico notified the appellant 
that it had verified that she had received unearned income 
during the tax year of 1998, which had been previously 
unreported.  The RO proposed to reduce her pension award.  It 
also informed her that she would be notified in a separate 
letter about her waiver or repayment options.  In a December 
2001, the appellant again denied receipt of any insurance 
income.  In a January 7, 2002 letter, the appellant was 
informed that the action to reduce her pension award based on 
excess income had been implemented.

By a letter to the appellant dated in late January 2002, the 
VA Debt Management Center advised her of her overpayment 
original debt in the amount of $4,208.00, and of her right to 
request a waiver of the debt within 180 days.  

In February 2002, the RO received a signed agreement to pay 
indebtedness from the appellant.  The appellant acknowledged 
the $4,208.00 debt, and authorized a $100.00 per month 
payroll deduction to repay it.

By a letter to the appellant dated in October 2002, the RO in 
Philadelphia notified the appellant that it had verified that 
she had received unearned income during the tax year of 1999, 
which had been previously unreported.  The RO proposed to 
reduce her pension award.  It also informed her that she 
would be notified in a separate letter about her waiver or 
repayment options.

By a letter to the appellant dated in January 2003, the VA 
Debt Management Center advised her of her overpayment 
original debt in the amount of $4,545.00, and of her right to 
request a waiver of the debt within 180 days.  

In September 2003, the RO received the appellant's request 
for a waiver of the overpayments. 

A July 2004 decision of the COWC denied waiver of recovery 
overpayment of death pension benefits for the original 
$4,208.00, as well as the first increase of $4,545.00, both 
on the basis that the claims for waiver were not timely 
filed.  The COWC did grant a waiver of two other overpayments 
in which the appellant had timely filed the request for 
waiver.

In sum, the appellant was notified in January 2002 of the 
original overpayment debt arising from excess income received 
in 1998; she was notified in January 2003 of the second 
overpayment arising from excess income received in 1999.  The 
correspondence received from the appellant in September 2003 
is the first communication from her which could be construed 
as a request for a waiver of recovery of overpayment.  Such 
was well after the 180 day time limit for requesting waiver 
for the debts in dispute, and the evidence shows no basis for 
extending that time limit.  As the waiver requests were not 
timely filed, the merits of waiver of recovery of the 
$4,208.00 and $4,545.00 overpayment of death pension benefits 
may not be considered.  The law, not the evidence, controls 
the outcome of this case, and as a matter of law, the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for waiver of recovery of an overpayment of death 
pension benefits in the amount of $4,208.00, calculated from 
April 1, 1998, to March 31, 1999, is denied. 

The claim for waiver of recovery of an overpayment of death 
pension benefits in the amount of $4,545.00, calculated from 
April 1, 1999, to March 31, 2000, is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


